Sherwood, J.
These [are] two cases in which judgments Iiave been taken by confession on notes purporting to be given by a corporation. No process was served on the corporation, and the authority to confess the judgment is given by the treasurer of the corporation. That the treasurer was ever ■empowered to give such authority is not shown. The control of corporate affairs is in its governing board. The treasurer has no implied power, as such, to consent to judgment against the corporation without the institution of suit. Such a power would be a dangerous one,’and it is not likely any governing board would ever confer it as a general unrestricted power. The law has certainly not done so.
*428The judgments are, therefore, without any basis whatever, and they must be reversed.
The other Justices concurred.